Citation Nr: 0533886	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-34 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing is in the claims file.

This case was remanded by the Board in November 2004 for 
additional development.  That development having been 
completed, the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The medical evidence does not establish that the veteran 
currently suffers from PTSD.

3.  The veteran's psychiatric disorder, variously diagnosed, 
is clearly shown to have existed prior to service, although 
not shown at the time of examination for entry into service.  

4.  The preservice disability increased in severity during 
service.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder, variously 
diagnosed, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
March 2001, July 2001, and December 2004 that told him what 
was necessary for his claim to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the Supplemental Statement of the Case (SSOC) 
he was provided with specific information as to why his 
claims seeking service connection were being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's December 2004 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2004 letter included a request to the 
veteran for any additional evidence or information that might 
support his claim.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the June 
2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been given VCAA-compliant notice.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with several VA examinations.  In 
addition, the veteran has testified at a personal hearing.  
The veteran has not indicated that there is any additional 
evidence available to help support his claim for service 
connection.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Initially, it is noted that the veteran's current psychiatric 
disability has been the subject of various diagnoses to 
include PTSD, depressive disorder and anxiety disorder.  The 
Board notes that eligibility for a PTSD service connection 
award requires: (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2005) (as amended, 
64 Fed. Reg. 32808, June 18, 1999).  As amended, section 
3.304(f) provides that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See also 38 U.S.C.A. § 
1154(b) (West 2002).

The amended version of section 3.304(f) removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. 4.125(a), which 
mandates that for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV).

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, the record does not establish such a diagnosis.  The 
veteran's service medical records are completely negative for 
any diagnosis of PTSD or complaints of PTSD.  The service 
medical records do show complaints of anxiety and difficulty 
sleeping.  The veteran is not a combat veteran, and does not 
have any combat decorations such as a Purple Heart, or Combat 
Infantryman's Badge.  VA outpatient treatment notes dated 
from 1999 to 2005 do indicate occasional notations of 
possible PTSD, or PTSD symptoms, but no actual diagnosis in 
conformance with DSM-IV.  

The veteran underwent a VA examination in December 2001.  At 
that time the veteran denied any significant pre-service 
medical problems, although the Board notes that the veteran's 
service medical records reflect that the veteran had suffered 
from anxiety attacks for several years prior to service.  The 
veteran described some health problems since service 
including bypass surgery in 1998 and a chronic seizure 
disorder.  The veteran had been married since shortly before 
service and had four children.  The veteran described his 
relationship with his wife and children as good.  He 
complained of being easily irritated, and of experiencing a 
complete change in personality at times.  He had occasional 
problems with anger control and felt depressed most of the 
time.  

On examination, the veteran was casually dresses and neatly 
groomed.  The veteran was fully oriented and his speech was 
slightly circumstantial and somewhat verbose.  The veteran 
struggled to recall specific memories, which was consistent 
with his claim of memory problems.  His affect was normal and 
he was cooperative, with no evidence of homicidal or suicidal 
ideation, and no evidence of psychotic symptomatology.  The 
veteran reported a number of PTSD symptoms including 
avoidance, memory problems, depression, detachment, and a 
sense of a foreshortened future.  He denied sleep problems, 
but complained of outbursts of anger, hypervigilance, and 
exaggerated startle response.  The veteran's re-experiencing 
symptoms were all described as somewhat vague.  It was not 
clear to the examiner whether the veteran had any specific 
recollections, dreams, or other re-experiencing phenomena 
that pertained to any specific event in Vietnam.  Instead, 
the veteran reported a general sense of becoming upset when 
someone brought up the topic of Vietnam.  Some of the 
examples of this were feelings of unnecessary death and poor 
reception to soldiers when they came home.  The examiner 
noted that it was not clear that the veteran met criterion B 
for PTSD, as he did not appear to re-experience even 
summaries of events.  The examiner diagnosed the veteran with 
depressive disorder, not otherwise specified, a personality 
change due to epilepsy, and a seizure disorder by history.  
The examiner noted that the veteran met some of the criteria 
for a diagnosis of PTSD, but did not meet the total symptom 
criteria for that diagnosis.

Based on the December 2001 VA examination, it was not clear 
whether the veteran had PTSD or not.  This case was remanded 
by the Board for an additional examination to address that 
question.  The veteran was examined in April 2005.  The 
veteran reported many of the same symptoms as in December 
2001. The examiner noted the veteran reported stressors of 
bombing, rocketing, seeing Vietnamese in rice paddies, and 
getting shot at.  The examiner diagnosed the veteran with 
PTSD.

The RO asked for a repeat examination since it was unclear 
whether those stressors reported by the veteran were 
sufficient to have caused PTSD.  The veteran had another VA 
examination in May 2005, but the examiner again failed to 
determine whether the veteran's stressors were sufficient to 
have caused PTSD.

The veteran was provided a final VA examination in June 2005.  
The veteran complained of irritability, anger, and poor 
impulse control.  He reported four specific traumatic 
incidents in service including seeing body bags, hearing 
sirens for incoming attacks, driving past an explosive device 
by the side of the road, and an incident on guard duty when 
he was denied permission to shoot at an enemy.  The veteran 
reported symptoms of avoiding Vietnamese people.  He did not 
report any clear intrusive thoughts.  He did report 
occasional nightmares of "being hit" by incoming and 
crawling in the mud.  The veteran had social contacts with 
friends and family, but was an introvert and did not 
socialize much.  He slept five hours a night and had a fair 
appetite and adequate concentration.  He indicated he had a 
heightened startle response sometimes.  He exhibited a 
depressed mood and feelings of being unloved, inadequate, and 
a failure.  The examiner indicated diagnoses of depressive 
disorder, personality disorder, seizure disorder, diabetes, 
hypertension, ischemia, and chronic difficulty tolerating 
stress.  The examiner stated that the veteran did not meet 
the criteria for PTSD, not even criterion A.

Based on the above, the Board finds a clear preponderance of 
the evidence against a finding that the veteran has PTSD, 
diagnosed in accordance with DSM-IV that is related to his 
active service.  Accordingly, service connection for PTSD is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304(f), 4.125 (2005).  The Board 
acknowledges the veteran's belief that he has PTSD, but as a 
lay person, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

This does not end the matter, however.  At his personal 
hearing in June 2004, the veteran indicated that he had been 
treated for depression as well as PTSD.  The Board remanded 
the case for an additional examination to determine if the 
veteran suffered from any other psychiatric disabilities, and 
if so whether or not they are related to service.  The VA 
examinations form April, May and June 2005 all indicated a 
diagnosis of major depression.  The April and May examination 
reports did not address the etiology of the veteran's 
depression.

The veteran's service medical records show anxiety attacks 
and difficulty sleeping, but no diagnosis of depression, or 
complaints of depression.  The June 2005 VA examination 
indicated a diagnosis of depressive disorder.  The examiner 
indicated that it would be speculative to relate the 
veteran's current depression to service.  However, the 2005 
VA examinations also indicated a diagnosis of an anxiety 
disorder.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

The veteran suffered from anxiety attacks in service and 
stated that he had been experiencing them for about six year 
which means well prior to service. The Board must note that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) provided that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provided 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1) (2005)

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a VA General Counsel opinion, VAOGCPREC 3-2003, insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
According to VAOGCPREC 3-2003, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).

In determining whether the presumption of soundness applies 
to this veteran, the Board must determine whether psychiatric 
disability was noted at the time of entry into service.  The 
veteran's service entrance examination is normal and does not 
reflect any history an anxiety attacks or other psychiatric 
disability.  Service medical records, however, from 1967, 
indicate that the veteran had been suffering from anxiety 
attacks and seizures for about six years, which is well 
before he entered service.  The veteran gave this history 
several times in service of having suffered anxiety attacks 
and seizure since about 1961.  On recent examinations, the 
examiner took note of the preservice symptoms and indicated 
that the condition did, in fact, exist prior to service.  In 
view of the medical evidence, the Board concludes that the 
veteran's anxiety disorder was a preexisting condition.  38 
U.S.C.A. § 1111 (West 2002), 38 C.F.R. § 3.304(b)(1) (2005)

In deciding a claim based on aggravation, it is emphasized 
that a determination must be made as to whether the evidence 
clearly and unmistakable shows the condition was not 
aggravated during service.  In this case, that evidentiary 
burden has not been met.  While an argument can be made that 
no such aggravation occurred, the veteran's service medical 
records show complaints and treatment for anxiety attacks and 
seizures.  The VA treatment records do not address an anxiety 
disorder as such, since the treatment notes primarily address 
symptoms of depression, and some PTSD symptoms.  The VA 
examination from May 2005, however,  indicated a diagnosis of 
generalized anxiety disorder.  The examiner offered her 
opinion that the veteran had an anxiety disorder before 
service which may have been as likely as not exacerbated by 
his service, especially in Vietnam.

The veteran underwent another VA examination in June 2005.  
The examiner noted that the veteran's anger and anxiety were 
very likely increased while in Vietnam, but he functioned so 
it was intermittent and upsetting as expected.  The examiner 
noted there was no history of mental health contact until 
many years after service and that there is no data to show 
anxiety beyond that expected or any lasting anxiety due to 
the veteran's service.  The examiner stated his opinion that 
the veteran's depression and anxiety are rooted in childhood.

In view of the above medical opinion supporting the veteran's 
claim, it may not be held that the evidence clearly and 
unmistakably shows that the preservice psychiatric disability 
was not aggravated during service.  Therefore, service 
connection is warranted for an anxiety disorder by way of 
aggravation.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005) 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


